PER CURIAM.
This action was brought to recover on a promissory note made by the defendant January 25, 1890, by which he promised to pay, two months after date, to the order of the plaintiff, $3,200. The only defense attempted to be made on the trial was that this note was a renewal of a prior note given by the defendant to plaintiff, without consideration; consequently the note in suit was without consideration. The original note was given as a compromise of three acceptances drawn January 15,1885, by Tanner & Faxon on the Fishkill Manufacturing Company for $12,200, and which purported to be accepted by said corporation. The three bills were accepted in the following form:
“Accepted; payable at 166 Fulton street, New York.
“Fishkill Mfg. Go.
“Sidney J. Everett, Treasurer.”
Everett was not the treasurer of the Fishkill Manufacturing Company, but the secretary, and, under the by-laws, he had no authority to bind the company by commercial paper; and upon the trial he testified that he was not authorized by the trustees or by any one to accept the three bills above mentioned, amounting to $12,200. The acceptances became the property of the plaintiff, went to pro*1032test, and the plaintiff threatened to bring actions on them, against the drawers and acceptor. The defendant was the treasurer of the Fishkill Manufacturing Company, and, after considerable negotiation, he gave a note, of which the note in suit is a renewal, and received from the plaintiff the three acceptances, upon the agreement that the apparent liability of the manufacturing company was discharged. The compromise of a doubtful claim is a good consideration for a contract, and the release by the plaintiff of its clainls against the manufacturing company was a good consideration for the note given by the defendant White v. Hoyt, 73 N. Y. 505; Wahl v. Barnum, 116 N. Y. 87, 22 N. E. 280; Bank v. Parker, 130 N. Y. 415, 29 N. E. 1094.
The judgment should be affirmed, with costs;